Citation Nr: 0616474	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  02-15 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Edgar K. Jones, Esq.



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from June 1970 until his death 
in December 1991.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

The appellant's request for a Central Office hearing was 
received by VA prior to the Board's May 2005 decision, but 
was not associated wit the claims file until after the 
decision had been issued.  The appellant appeared at the 
subsequently scheduled hearing.


CONCLUSION OF LAW

The Board inadvertently failed to provide the appellant due 
process of law before entering its May 25, 2005 decision 
denying service connection for the cause of the veteran's 
death by its prejudicial failure to afford the appellant her 
requested Central Office hearing.  38 C.F.R. § 20.904(a)(3) 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant's request for a Central Office hearing was 
received by VA prior to the Board's May 25, 2005 decision, 
but was associated with the claims file thereafter.  
Consequently, the Board directed in December 2005 that a 
Central Office hearing be scheduled and that the May 25, 2005 
decision be vacated should the appellant appear at the 
hearing.  The appellant appeared at the March 2006 Central 
Office hearing before the undersigned VLJ of the Board.

An appellate decision may be vacated by the Board at any time 
on the Board's own motion when there has been a denial of due 
process such as when there was a prejudicial failure to 
afford the appellant a personal hearing.  See 38 C.F.R. 
§ 20.904(a)(3) (2005).   As there was such a failure in the 
present case and the appellant appeared for the subsequently 
scheduled hearing, a vacate of the Board's May 25, 2005 
decision is warranted.  The appellant's appeal will be 
considered de novo and that decision will be entered as if 
the May 25, 2005 decision by the Board had never been issued.


ORDER

The Board's May 25, 2005 decision denying the appellant's 
claim for service connection for the cause of the veteran's 
death is vacated.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


